Citation Nr: 1040487	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1988 to January 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The issue of entitlement to service connection for a right foot 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's reports of experiencing a left foot injury or 
left foot pain during service are not credible.

2.  The Veteran's service treatment records are void of any 
reference to left foot complaints or treatment for a left foot 
disorder or injury.


CONCLUSION OF LAW

The criteria for service connection for a left foot disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.310 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in 
November 2004, which advised the Veteran of the criteria for 
establishing service connection and which was sent prior to the 
initial adjudication of the Veteran's claim.  

As to the duty to assist, all treatment records identified by the 
Veteran as relevant were obtained.  The Veteran was also offered 
the opportunity to testify at a hearing before the Board, but he 
declined.  However, the Veteran was not afforded a VA examination 
or medical opinion with regard to his left foot disorder service 
connection claim, as the duty to provide such an examination is 
only triggered when the medical evidence of record suggests a 
nexus between current disability and service, but is too 
equivocal or lacking in specificity to support a decision on the 
merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
the evidence of record fails to suggest that the Veteran's 
currently diagnosed left foot disorder is related to service, VA 
is not required to provide the Veteran with a VA examination.  In 
sum, the Board finds that VA's duties to notify and assist have 
been met, and therefore there is no prejudice to the Veteran in 
adjudicating this appeal.

Service Connection

The Veteran essentially contends that in the years since his 
discharge from service, he has experienced periodic burning 
sensations and cramping of his left foot that are reminiscent of 
his in-service left foot pain and blistering and that his 
currently diagnosed left foot disorder is therefore related to 
service.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
active service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2008).

The Veteran's service treatment records reflect that the 
Veteran's mild, asymptomatic bilateral pes planus was noted on 
his enlistment physical examination report.  However, no 
subsequent treatment records reference any left foot complaints 
or a left foot disorder, including the Veteran's separation 
physical examination report.  Rather, March 1993 treatment 
records related to the Veteran's right foot complaints 
specifically reflect that the Veteran was reporting right, not 
bilateral, foot pain and foot blisters.  Moreover, these 
treatment records reflect examinations of the Veteran's left 
foot, as well as his right, with no left foot abnormalities other 
than the Veteran's aforementioned pes planus noted.

The Veteran was discharged from service in January 1994, and the 
Veteran was afforded a VA general medical examination in April 
1994, at which time no foot abnormalities were noted.  Based on a 
review of the Veteran's service treatment records, the examiner 
noted a diagnosis of asymptomatic pes planus, by records.

The Veteran's first left foot complaint of record is reflected in 
a September 2005 VA treatment record, during which the Veteran 
reported that he had experienced blisters of his right foot 
during service and bilateral foot pain for several years prior to 
the time of the treatment, but that his foot pain had increased 
in severity in the several weeks prior to treatment.  The Veteran 
was assessed with bilateral foot and ankle pain at this time.  
The Veteran again reported experiencing bilateral foot pain in 
August 2006, at which time he characterized his foot pain as a 
burning sensation.  A January 2007 VA treatment record reflects 
the Veteran's report of experiencing burning and tingling 
sensations on the bottoms of both feet for approximately seven to 
eight years prior to the time of this treatment (since 
approximately 1999 or 2000), and based on nerve conduction 
studies performed at this time, the Veteran was diagnosed with 
generalized acquired sensorimotor polyneuropathy.

In his submitted statements, the Veteran reports that he 
experienced bilateral foot pain and related foot blisters after 
participating in a ten-mile hike during service and that the 
current burning and cramping sensations of his feet are related 
to this in-service bilateral foot injury.   However, a review of 
the Veteran's service treatment records fails to reflect any 
treatment for left foot pain or any left foot blisters.  
Moreover, the Veteran affirmatively denied experiencing any foot 
trouble on his separation medical history report.  Thus, the 
Veteran's contemporaneous in-service denials of experiencing any 
left foot impairment while being treated for right foot blisters 
and denial of ever having experienced any foot trouble upon his 
separation from service fail to corroborate the Veteran's 
reported left foot pain and injury during service.  While the 
Board will not necessarily discount a veteran's report of an-
service injury or malady based on lack of corroborating 
contemporaneous treatment, see Buchanan v. Nicholson, 7 Vet. App. 
498, 511 (1998), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) 
(lack of contemporaneous medical evidence does not necessarily 
render lay evidence not credible), in the instant case, the 
Veteran's service treatment records reflect the Veteran's 
affirmative denials of experiencing any left foot impairment 
during service.  Thus, the Board finds that the Veteran's current 
report of experiencing a left foot injury during service, made in 
conjunction with his claim seeking monetary benefits, is not 
credible, as it is inconsistent with the evidence of record.  

Thus, while the evidence of record reflects a currently diagnosed 
left foot disorder, namely generalized acquired sensorimotor 
polyneuropathy, the evidence fails to reflect any credible left 
foot complaints or treatment that could suggest a link between 
the Veteran's currently diagnosed left foot disorder and service.  
See McLendon, 20 Vet. App. at 79 (finding that VA examinations 
are only warranted when the medical evidence suggests a nexus but 
is too equivocal or lacking in specificity to support a decision 
on the merits).  Moreover, the Veteran's currently diagnosed 
generalized acquired sensorimotor polyneuropathy of the left foot 
was diagnosed in 2007, approximately 15 years after his discharge 
from service, with the first post-service left foot complaints of 
record in 2005 and the Veteran reporting in 2006 that his left 
foot pain began no earlier than 1999 or 2000 (and no foot 
abnormalities were noted during his 1994 VA examination), thereby 
failing to suggest a link between the Veteran's currently 
diagnosed left foot disorder and service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that service connection may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).   

With regard to the Veteran's pes planus of his left foot, which 
existed prior to service as noted on his enlistment physical 
examination report, there is no medical evidence of record to 
suggest that the Veteran's left pes planus was permanently 
aggravated during service.  As referenced above, the Veteran 
received treatment in March 1993 for his right foot blister, 
which included three consultations from the podiatry clinic.  
While the first podiatry treatment record notes a finding of pes 
planus, the second two treatment records note no biomechanical 
abnormalities of the Veteran's feet, including pes planus.  
Moreover, the Veteran's pes planus was not noted upon his 
separation from service.   Additionally, the Veteran's April 1994 
VA examination noted no findings of pes planus and based a 
diagnosis of pes planus solely on the Veteran's service treatment 
records reflecting his history of pes planus.  Furthermore, a 
September 2006 VA treatment record characterizes the Veteran's 
pes planus as flexible.  Thus, the evidence of record, which 
either fails to note the presence of the Veteran's pes planus or 
characterize it as more than mild, does not suggest that the 
Veteran's left pes planus was permanently aggravated during 
service. 

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating this claim, including the 
Veteran's assertions that he developed left foot pain and was 
treated for related left foot pain during service.  However, as 
discussed supra, the Veteran's service treatment records, 
including his contemporaneous in-service left foot assessments 
and denial of experiencing any left foot pain, contradict his 
current contentions.  Thus, the Veteran's assertions are deemed 
to have no probative weight.

In sum, as the evidence of record fails to reflect any credible 
reports of experiencing left foot pain or a left foot injury 
during service or for many years thereafter, and fails to suggest 
that the Veteran permanently aggravated his preexisting left pes 
planus during service, a basis for granting service connection 
for a left foot disorder has not been presented, and the 
Veteran's appeal of this issue is therefore denied.


ORDER

Service connection for a left foot disorder is denied.


REMAND

As referenced in the Board's analysis above, the Veteran contends 
that his currently diagnosed right foot disorder, generalized 
acquired sensorimotor polyneuropathy, is the result of an in-
service right foot injury, which was manifested by a right foot 
blister requiring extended treatment.  The Veteran's service 
treatment records from March 1993 reflect that after engaging in 
a ten-mile hike, the Veteran sought emergent care for a painful 
blister on the middle aspect of his right foot, as well as   pain 
in his second right digit.  The Veteran's skin was noted to be 
sloughed from his right heel, and subsequent treatment records 
reflect that the Veteran's right foot blister was debrided and 
dressed.

The Board notes that while the Veteran's separation physical 
examination, conducted in November 1993, and corresponding 
medical history report note no foot abnormalities, and no foot 
abnormalities were found during the Veteran's 1994 VA 
examination, the evidence of record nevertheless reflects that 
the Veteran incurred a right foot injury during service, as 
evidence by his right foot blisters and related treatment, and 
that he is currently diagnosed with a right foot disorder.  Thus, 
given the evidence of an in-service injury and currently 
diagnosed right foot disorder, VA is required to provide the 
Veteran with a VA examination and medical opinion to address the 
etiology of the Veteran's currently diagnosed right foot disorder 
and its potential relationship to service.  See McLendon, 20 Vet. 
App. 79. 

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment record 
from March 2007 to the present.

2.  Provide the Veteran with an appropriate 
VA examination to determine the potential 
relationship between any currently diagnosed 
right foot disorder and service.

The examiner should review the Veteran's 
claims file in conjunction with the 
examination, including the Veteran's service 
treatment records reflecting his treatment 
for right foot pain and blisters in March 
1993 and his 2007 VA treatment records 
reflecting a diagnosis of generalized 
acquired sensorimotor polyneuropathy in 
conjunction with his complaints of right foot 
pain.  The examiner should then opine whether 
it is at least as likely as not that the any 
currently diagnosed right foot disorder is 
related to service and whether the Veteran's 
right pes planus, noted on entry to service, 
was permanently aggravated therein.  

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

3.  When the requested development has been 
completed, the Veteran's claim should be 
readjudicated.  If the Veteran's claim 
remains denied,  provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.  Thereafter, the claim should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


